Citation Nr: 1234377	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-04 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The RO issued a Statement of the Case (SOC) in December 2009.  The claims file includes correspondence from Dr. C.N. dated in June 2012, and a written article received by VA in January 2010, both with regard to heart disease and hypertension.  As such, they have not been considered by the RO in compliance with Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not waived RO consideration of the evidence.  Therefore, a remand is warranted.  

The issue of entitlement to service connection for hypertension, to include as due to a service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

At a May 2012 Travel Board hearing, the Veteran indicated that it was his intent to withdraw the appeal for entitlement to service connection for diabetes mellitus.  
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, at the May 2012 Travel Board hearing indicated that it his intent to withdraw the appeal for entitlement to service connection for diabetes mellitus.  (See Board hearing transcript pages 2 and 3.)  Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue. Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for diabetes mellitus. 


ORDER

The appeal as to the issue of entitlement to service connection for diabetes mellitus is dismissed.


REMAND

The Veteran avers that he has hypertension as due to his service-connected disabilities.  The Veteran is service connected for coronary artery disease, posttraumatic stress disorder (PTSD), and a scar, status post coronary artery bypass graft.  Subsequent to the December 2009 SOC, the Veteran submitted additional evidence, which has not yet been considered by the RO.  As the Veteran has not submitted a waiver of RO consideration, such consideration must be completed prior to Board adjudication.

The Board also finds that a supplemental clinical opinion may be useful to the Board in adjudicating the Veteran's claim.  The claims file now includes an internet article on PTSD and heart disease, and June 2012 correspondence from Dr. C.N., which should be considered by the clinician in rendering an opinion.  In addition, the April 2009 VA examination report reflects the Veteran's statement that he has had hypertension since 1989; however, this statement is contradicted by the other evidence of record.  A January 1991 Mobil Medical Department record reflects that the Veteran was not taking medicine for high blood pressure.  He further reported that his blood pressure was "normal to low."  An August 1991 health questionnaire reflects that the Veteran reported that he had never had high blood pressure.  A January 1999 health questionnaire reflects that the Veteran reported that he had never had high blood pressure.  The earliest clinical evidence of hypertension is in 2001.  A June 2001 private clinical record reflects that the Veteran had stable hypertension.  

The Board finds that a supplemental opinion which reflects that the VA clinician has considered the newly associated written evidence and the evidence that the Veteran's onset of hypertension was in approximately 2000 or 2001, would be helpful to the Board in adjudicating the Veteran's claim.  The clinician should also provide an opinion as to whether it is as likely as not that the Veteran's hypertension is causally related to active service, not just whether it is related to a service connected disability.  When considering whether it is related to a service-connected disability, the clinician should consider all the Veteran's service-connected disabilities, not just PTSD.

The Board notes that the Veteran's June 1966 report of medical examination for enlistment purposes reflects that his blood pressure was 120/86.  An October 1967 report of medical examination for initial flying purposes reflects that his blood pressure was 104/86.  The Veteran's November 1969 report of medical examination for separation purposes reflects that his blood pressure was 112/80 at that time.  His heart and vascular system were noted to be normal upon clinical examination.  The VA examiner should review these records in rendering an opinion.


Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the April 2009 examiner or, if unavailable, to another appropriate VA clinician and request that the clinician provide a supplemental opinion.  

The clinician should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension is causally related to service, or proximately due to, the result of, or chronically aggravated by, a service-connected disability.  (The examiner should not limit his opinion to PTSD.)

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  The examiner should consider the entire claims file, to include the internet article associated with the claims file, the June 2012 correspondence by Dr. C.N., and the Veteran's blood pressure readings in service.  ((June 1966 (120/86), October 1967 (104/86), and November 1969 (112/80)).  The examiner should also consider the private records which reflect low to normal blood pressure (January 1991, August 1991, and January 1999.).

The claims folder and a copy of this remand must be made available to the examiner and clinical findings should be reported in detail.  

If a VA clinician is does not feel that he/she can render an adequate opinion without an examination of the Veteran, the Veteran should be scheduled for such an examination.

2.  Following completion of the above requested action, readjudicate the issue on appeal, with consideration of all evidence of record, to include additional evidence received since issuance of the statement of the case in December 2009.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, this claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


